Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-18-00217-CR

                                    Juan HERNANDEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR11271
                       Honorable Lorina I. Rummel, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED April 10, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice